DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9-10, 13, 16-22, 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fortin (US 2014/0193017 A1) and Gelling et al. (US 2018/0352315 A1) and Oliaei et al. (US 2016/0134973 A1).

Claim 1, the prior art as in Fortin disclose of a device comprising: one or more loudspeakers (fig.1A (110); par [24]); one or more microphones (fig.7 (410); par [52]); (c) a plurality of buttons to control (120); fig.8 (850); par [49,54]).

	But, the art never specify of wherein (i) one of the buttons in the plurality of buttons is a mute button that is operable to turn on and off a first microphone mute switch, (ii) the first microphone mute switch comprises (A) a software-based microphone mule switch or (B) a mechanical switch in combination with electrical circuitry and (iii) when the first microphone mute switch is turned on software or electrical circuitry in the 

	But the art as in Gelling et al. disclose of a button including a mute button that is operable to turn on and off a first microphone mute switch, (ii) the first microphone mute switch comprises (A) a software-based microphone mule switch or (B) a mechanical switch in combination with electrical circuitry and (iii) when the first microphone mute switch is turned on software or electrical circuitry in the device is operable for preventing audible content from being transmitted outside of the device (Gelling; fig.4; par [24-26]). Thus, one of the ordinary skills in the art could have modified the button by adding such noted mutton associated with microphone switch for privacy issue and thus prevent the voice receive from being transmitted. 

	Although, the art never mentioned of  (d) a second microphone mute switch that is an electromechanical switch. wherein (i) the second microphone mute switch can be moxed between a mute off position and a mute on position and: (ii) when the second microphone mute switch is in the mute on position, the second microphone mute switch mechanically prevents electrical power from being routed to the one or more microphones.  



2. The device of Claim 1, wherein (a) the first microphone switch comprises the software-based microphone mute switch: and (b) when the software-based microphone mute switch is turned on. software in the device is operable for preventing audible content from being transmitted outside of the device (Gelling; fig.4; par [24-26]).  




3. The device of Claim 1, wherein (a) the first microphone switch comprises the mechanical switch in combination with the electrical circuitry: and (b) when the mechanical switch is turned on, electrical circuitry in the device is operable for preventing audible content from being transmitted outside of the device (this part related to mechanical switch is not considered, since elective claims were presented). 

4. The device of Claim 1, but the Oliaei et al never specify as wherein the second microphone mute switch is a sliding switch that slides between the mute off position and the mute on position.

	But it shall be noted Gelling et al. disclose of such microphone mute switch is a sliding switch that slides between the mute off position and the mute on position (fig.2; 4; par [29]). Thus, one of the ordinary skills in the art could have modified the art by adding such microphone mute switch is a sliding switch that slides between the mute off position and the mute on position so as to visually indicate the status of the microphone to user. 

5. The device of Claim 1, wherein the mute button is operable to illuminate when the first microphone mute switch is turned on, the second microphone mute switch is in the mute on position, or both (Gel-fig.4; par [25, 34-35]).  



9. The device of Claim 1, but he art never specify of arrangement associated therewith including wherein the second microphone mute switch is on the opposite side of the device from the mute button.  

	But one of the ordinary skills in the art could have varied the positions of the switch and button by adding if desired such second microphone mute switch is on the opposite side of the device from the mute button as per engineering preference with no unexpected result. 

10. The device of Claim 1, wherein, when the device is in its standard orientation, the second microphone mute switch is noted herein (Olianei; fig.4 (105); abstract; par [24, 43]).  

	But it lacked the specific as the second microphone mute switch as being on the bottom of the device. But one of the ordinary skills in the art could have modified the art by varying the noted microphone switch by adding the specific microphone mute switch as being on the bottom of the device as per engineer preference with no unexpected result. 


13. The device of Claim 1. wherein the loudspeaker comprises an electroacoustic transducer comprising an electrically conductive stator and an electrically conductive membrane (Fort-fig.7 (740/110); par [34]).  


Claim 16, the prior art as in Fortin disclose of a method comprising: (a) selecting a device comprising one or more loudspeakers (fig.1A (110); par [24]);  and one or mole microphones (fig.7 (410); par [52]).

But Fortin lacked of the aspect as wherein the device further comprises a first microphone mute switch and a second microphone mute switch, wherein (i) the first microphone mute switch comprises (A) a software-based microphone mute switch or (B) a mechanical switch in combination with electrical circuitry.

But Oliaei et al. disclose switches associated with microphone comprises a first microphone mute switch and a second microphone mute switch, wherein (i) the first microphone mute switch comprises (A) a software-based microphone mute switch or (B) a mechanical switch in combination with electrical circuitry (par [24-25, 43]). Thus, one of the ordinary skills in the art could have modified the device by adding therein such the first microphone mute switch comprises (A) a software-based microphone mute switch or (B) a mechanical switch in combination with electrical circuitry so as to prevent of propagation of signal to the external device for privacy issue. 

	The art further disclose (ii) the second microphone mute switch is an electromechanical switch: (b) when the one or more microphones are not muted. muting the one or more microphones according to a function on the device to turn the first microphone mute switch on; and (c) when the one or more microphones are not muted, muting the one or more microphones by switching the second microphone mute switch to the mute on position (par [24-25, 51]).

	But the art never specify as having such control/function as being associated with a mute button.  But the art as in Gelling et al. disclose of a button including a mute button associated with microphone control (Gelling; fig.4; par [24-26]). Thus, one of the ordinary skills in the art could have modified the button by adding such noted mutton associated with microphone switch for privacy issue and thus prevent the voice receive from being transmitted. 


17. The method of Claim 10, wherein the method Further comprises: (a) when the one or more microphones are muted because the first microphone mute switch is on while the second microphone mute switch is in a mute off position, un-muting the one or more microphones by pressing the mute button on the device to turn the first microphone mute switch off: (b) when the one or more microphones are muted because the second microphone mule switch is in a mute on position while the first microphone mute switch g the second microphone mute su itch to the mule off position: and (c) when the one or more microphones are muted because the first microphone mute switch is on and because the second microphone mute switch is in a mute on position. un-muting the one of more microphones by (i) switching the second microphone mute switch to the mute off position, and (ii) pressing the mule button on the device to turn the first microphone mute switch off (Oli-par [14, 24]/the switches may turn on/off the microphones).  

Claim 18, the method of Claim 16, wherein (a) the first microphone switch comprises the software-based microphone mute switch: and (b) pressing the mule button on the device to turn the first microphone mute switch off operates the software in the dex ice to prevent audible content from being transmitted outside of the device (Oli-par [14, 24]/the switches may turn on/off the microphones).   

19. The method of Claim 16, wherein (a) the first microphone switch comprises the mechanical switch in combination with the electrical circuitry: and (b) pressing the mute button on the device to turn the first microphone mute switch off operates the electrical circuitry to prevent audible content from being transmitted outside of the device (Oli-par [14, 24]).    

20. The method of Claim 16. wherein switching the second microphone mute switch to the mute on position comprises sliding the second microphone mute switch from the mute off position to the mute on position (G-fig.2; 4; par [29]).

21. The method of Claim 16, wherein the mute button illuminates when the first microphone mute switch is turned on, the second microphone mute switch is in the mute on position, or both(Gel-fig.4; par [25, 34-35]).    

22. The method of Claim 21, wherein the mute button ceases illuminating when the first microphone mute switch is turned off and the second microphone mute switch is in the mute off position (Gel-fig.4; par [25, 34-35]).   

  25. The method Claim 16, wherein the second microphone mute switch is on being noted,  but the art never specify as the switch as being on the opposite side of the device from the mute button.  

	But one of the ordinary skills in the art could have varied the positions of the switch and button by adding if desired such second microphone mute switch is on the opposite side of the device from the mute button as per engineering preference with no unexpected result. 

Claim 26. The method of Claim 16, wherein when the device is in its standard orientation and also the second microphone mute switch is noted,

		But it lacked the specific as the second microphone mute switch as being on the bottom of the device, but one of the ordinary skills in the art could have modified . 



Claim(s) 7-8, 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fortin (US 2014/0193017 A1) and Gelling et al. (US 2018/0352315 A1) and Oliaei et al. (US 2016/0134973 A1) and King (US 2021/0083999 A1).

7. The device of Claim 1, but the art never specify of such aspect wherein the device is operable to emit an audible signal or message if the mute button is depressed while the second microphone mute switch is in the mute on position.  

	But the art as in King disclose the general concept of having a device being operable to emit an audible signal or message if the button is depressed (par [104, 132]). Thus, one of the ordinary skills in the art could have modified the button by adding such specific mute button is depressed while the second microphone mute switch is in the mute on position associated with the message or audio for same result so as to provide the indicator of the status of such button to the user. 

Claim 8, the device of Claim 1, but the art never specify as wherein the device is operable to emit an audible signal or message if the mute button is depressed more 


	But the art as in King disclose the general concept of having a device being operable to emit an audible signal or message if the button is depressed (par [104, 132]). Thus, one of the ordinary skills in the art could have modified the button by adding such specific button is depressed more than once in a per-determined period while the second microphone mute switch is in the mute on position for same result so as to provide the indicator of the status of such button to the user. 

The claim(s) 23-24 which in substance disclose the same features as in claim(s) 7-8 have been analyzed and rejected accordingly. 

Claim(s) 11-12, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fortin (US 2014/0193017 A1) and Gelling et al. (US 2018/0352315 A1) and Oliaei et al. (US 2016/0134973 A1) and Baym et al. (US 2014/0270305 A1).


Claim 11, the device of claim 1, but the art never specify as wherein the loudspeaker comprises an array of electrostatic transducers.  



Claim 12. The device of Claim 1, the art never specify as wherein the loudspeaker is an electroacoustic loudspeaker having a bidirectional force electromagnet transducer or piezoelectric transducer.  

	But he art disclose of such device including loudspeaker is an electroacoustic loudspeaker having a bidirectional force electromagnet transducer or piezoelectric transducer (par [206, 240]). Thus, one of the ordinary skills in the art could have modified the art by adding the noted array of piezoelectric transducers for emitting the directional acoustic sounds. 

The claim(s) 27 which in substance disclose the same features as in claim(s) 7 has been analyzed and rejected accordingly. 




(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fortin (US 2014/0193017 A1) and Gelling et al. (US 2018/0352315 A1) and Oliaei et al. (US 2016/0134973 A1) and Pinkerton et al. (US 2018/0115835 A1).

Claim 14, the device of Claim 1, but the art never specify of wherein the loudspeaker comprises (a) a middle section comprising one or more electro-dynamic drivers in a sealed chamber, (b) a first end section located on a first side of the middle section having a first plurality of electrostatic card stack drivers: and (c) a second end section located on the opposing side of the middle section having a second plurality of electrostatic card stack drivers.  

	But the art as in Pinkerton et al. disclose of such loudspeaker comprises (a) a middle section, (b) a first end section located on a first side of the middle section having a first plurality of electrostatic card stack drivers: and (c) a second end section located on the opposing side of the middle section having a second plurality of electrostatic card stack drivers (fig.6, 13; par [102, 108]).thus, one of the ordinary skills in the art could have modified the art by adding the noted loudspeaker comprises (a) a middle section, (b) a first end section located on a first side of the middle section having a first plurality of electrostatic card stack drivers: and (c) a second end section located on the opposing side of the middle section having a second plurality of electrostatic card stack drivers so as to have the electrical connection for generating the sound. 



15. The device of Claim 1, but the art never mentioned of wherein the one or more loudspeakers comprise:(a) a First loudspeaker operable for emitting audible sound in a first range between 20 H/ and an upper set point frequency; and (b) a second loudspeaker operable for emitting audible sound in a second range between a lower set point frequency and 20 kH/. wherein (1) the second loudspeaker comprises a plurality of card stacks having electrostatic transducers and (ii) the upper set point frequency of the first range is the same or greater than the lower set point frequency of the second range.  


	But the art as in Pinkerton et al. disclose of such loudspeakers comprise:(a) a First loudspeaker operable for emitting audible sound in a first range between 20 H/ and an upper set point frequency; and (b) a second loudspeaker operable for emitting audible sound in a second range between a lower set point frequency and 20 kH/. wherein (1) the second loudspeaker comprises a plurality of card stacks having electrostatic transducers and (ii) the upper set point frequency of the first range is the 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DISLER PAUL/Primary Examiner, Art Unit 2654